UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13582 SPEEDWAY MOTORSPORTS, INC. (Exact name of registrant as specified in its charter) Delaware 51-0363307 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5555 Concord Parkway South, Concord, North Carolina (Address of principal executive offices) (Zip Code) (704) 455-3239 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer [X] Non-accelerated filer[ ] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No As of October 28, 2016, there were 41,078,547 shares of the registrant’s common stock outstanding. 1 INDEX TO FORM 10-Q PAGE PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 35 Signatures 36 Cautionary Note Regarding Forward-looking Statements - This Quarterly Report on Form 10-Q contains “forward-looking” statements within the meaning of Section27A of the Securities Act of 1933, as amended (the Securities Act), and Section21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). Such forward-looking statements may include (i)statements that reflect projections or expectations of the Company’s future financial or economic performance; (ii)statements that are not historical information; (iii)statements of the Company’s beliefs, intentions, objectives, plans, and strategies for future operations, including, but not limited to, those contained in “Legal Proceedings”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and “Quantitative and Qualitative Disclosures About Market Risk”; (iv)statements relating to the Company’s operations or activities, including revenues, costs and margins for 2016 and beyond; and (v)statements relating to the Company’s future capital expenditures, hosting of races, broadcasting rights, dividends, common stock repurchases, income taxes, sponsorships, financing needs and costs, and legal proceedings and other contingencies. Words such as “anticipates”, “approximates”, “believes”, “could”, “estimates”, “expects”, “hopes”, “intends”, “likely”, “may”, “objectives”, “plans”, “possible”, “projects”, “seeks”, “should” and variations of such words and similar expressions are intended to identify such forward-looking statements. Forward-looking statements are based on our current plans and expectations and are subject to a number of risks and uncertainties that could cause our plans and expectations, including actual results, to differ materially from the forward-looking statements. Many of these risks and uncertainties are beyond our control. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to other factors noted with such forward-looking statements, include those discussed in our Annual Report on Form10-K, Item1A “Risk Factors” and any subsequent Quarterly Reports on Form 10-Q or other forms we may file with the Securities and Exchange Commission (SEC). Forward-looking statements included in this report are based on information available as of the date filed, and we assume no obligation to update any such forward-looking information contained in this report. Certain Information - The Company’s website where you can find more information is located at www.speedwaymotorsports.com . We make available free of charge, through our website, our Annual Reports on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form 8-K, proxy statements and other reports filed or furnished pursuant to Section13(a) or 15(d) under the Exchange Act. These reports are available as soon as reasonably practicable after those materials are electronically filed with the SEC. Our SEC filings are publicly available at the SEC’s website at www.sec.gov . You may also read and copy any document we file with the SEC at its Public Reference Facilities at treet, N.E., Room 1580, Washington, DC 20549. You can also obtain copies of the documents at prescribed rates by writing to the SEC’s Public Reference Room at treet, N.E., Room 1580, Washington, DC 20549. You may obtain information on the Public Reference Room operations by calling the SEC at 1-800-SEC-0330. We post on our website the charters of our Audit, Compensation and Nominating/Corporate Governance Committees; Corporate Governance Guidelines, Code of Business Conduct and Ethics, and any amendments or waivers thereto; and certain corporate governance materials stipulated by SEC or New York Stock Exchange (NYSE) regulations. Please note that our website is provided as an inactive textual reference only. Information provided on our website is not part of this report, and is not incorporated by reference unless otherwise specifically referenced as such in this report. The documents are also available in print, free of charge, to any requesting stockholder by contacting our corporate secretary at our company offices. 2 FINANCIAL INFORMATION Item 1. Financial Statements SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid and refundable income taxes Inventories, net Prepaid expenses Total Current Assets Notes Receivable Other Assets Property and Equipment, Net Other Intangible Assets, Net Goodwill Total $ $ Liabilities and Stockholders’ Equity Current Liabilities: Current maturities of long-term debt $ $ Accounts payable Deferred race event and other income, net Accrued interest Accrued expenses and other current liabilities Total Current Liabilities Long-term Debt Deferred Income, Net Deferred Income Taxes, Net Other Liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity: Preferred Stock, $.10 par value, shares authorized – 3,000,000, no shares issued – – Common Stock, $.01 par value, shares authorized – 200,000,000, issued and outstanding – 41,096,000 in 2016 and 41,235,000 in 2015 Additional Paid-in Capital Retained Earnings Treasury Stock at cost, shares – 4,741,000 in 2016 and 4,520,000 in 2015 ) ) Total Stockholders’ Equity Total $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30: 2015 Revenues: Admissions $ $ Event related revenue NASCAR broadcasting revenue Other operating revenue (Note 2) Total Revenues Expenses and Other: Direct expense of events NASCAR event management fees Other direct operating expense (Note 2) General and administrative Depreciation and amortization Interest expense, net Other (income) expense, net ) Total Expenses and Other Income Before Income Taxes Provision for Income Taxes ) ) Net Income $ $ Basic Earnings Per Share (Note 6) $ $ Weighted Average Shares Outstanding Diluted Earnings Per Share (Note 6) $ $ Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Nine Months Ended September 30: 2015 (Note 1) Revenues: Admissions $ $ Event related revenue NASCAR broadcasting revenue Other operating revenue (Note 2) Total Revenues Expenses and Other: Direct expense of events NASCAR event management fees Other direct operating expense (Note 2) General and administrative Depreciation and amortization (Note 2) Interest expense, net Impairment of other intangible assets and goodwill (Note 4) – Loss on early debt redemption and refinancing (Note 5) – Other (income) expense, net ) Total Expenses and Other Income (Loss) Before Income Taxes ) (Provision) Benefit for Income Taxes ) Net Income (Loss) $ $ ) Basic Earnings (Loss) Per Share $ $ ) Weighted Average Shares Outstanding Diluted Earnings (Loss) Per Share $ $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (In thousands) (Unaudited) Outstanding Common Stock Additional Total Shares Amount Paid-In Capital Retained Earnings Treasury Stock Stockholders’ Equity Balance, January 1, 2016 $ ) $ Net income — Share-based compensation, and windfall tax benefits adjustment (Note 2) 81 — — — Quarterly cash dividends of $0.15 per share of common stock — — — ) — ) Repurchases of common stock ) — — — ) ) Balance, September 30, 2016 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30: 2015 (Note 1) Cash Flows from Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Impairment of other intangible assets and goodwill - Deferred loan cost amortization (Gains) losses on disposals of property and equipment and insurance recovery ) Interest expense accretion of debt discount and premium, net - ) Depreciation and amortization Amortization of deferred income ) ) Deferred income tax provision ) Share-based compensation Changes in operating assets and liabilities: Accounts receivable ) Prepaid, refundable and accrued income taxes ) Inventories ) Prepaid expenses Accounts payable Deferred race event and other income ) ) Accrued interest ) ) Accrued expenses and other liabilities Deferred income 90 Other assets and liabilities ) ) Net Cash Provided By Operating Activities Cash Flows from Financing Activities: Borrowings under long-term debt - Principal payments on long-term debt ) ) Payment of debt refinancing costs - ) Dividend payments on common stock ) ) Exercise of common stock options - Repurchases of common stock ) ) Net Cash Used By Financing Activities $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 7 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS—(Continued) (In thousands) (Unaudited) Nine Months Ended September 30: 2015 (Note 1) Cash Flows from Investing Activities: Payments for capital expenditures $ ) $ ) Proceeds from sales of property and equipment and insurance recovery Repayment of notes and other receivables Net Cash Used By Investing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Information: Cash paid for interest, net of amounts capitalized $ $ Supplemental Non-Cash Investing and Financing Activities Information: Increase in accounts payable for capital expenditures 98 The accompanying notes are an integral part of these consolidated financial statements. 8 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. DESCRIPTION OF BUSINESS Basis of Presentation – The consolidated financial statements include the accounts of Speedway Motorsports, Inc. and all of its wholly-owned and operating subsidiaries: Atlanta Motor Speedway LLC (AMS), Bristol Motor Speedway LLC (BMS), Charlotte Motor Speedway LLC (CMS), Kentucky Raceway LLC d/b/a Kentucky Speedway (KyS), Nevada Speedway LLC d/b/a Las Vegas Motor Speedway (LVMS), New Hampshire Motor Speedway, Inc. (NHMS), North Wilkesboro Speedway, Inc. (NWS), Speedway Sonoma LLC (Sonoma Raceway or SR), Texas Motor Speedway, Inc. (TMS), SMISC Holdings, Inc. d/b/a SMI Properties (SMI Properties), US Legend Cars International, Inc. (Legend Cars), Oil-Chem Research Corporation (Oil-Chem), SMI Trackside LLC (SMI Trackside), Speedway Funding LLC, Speedway Properties Company LLC a/k/a Performance Racing Network (PRN), Speedway Media LLC a/k/a Racing Country USA (RCU), and TSI Management Company LLC d/b/a The Source International LLC (TSI) (collectively, the Company, SMI, we, our or us). Hereafter, references to “the Company’s” or “eight” speedways exclude NWS, which presently has no significant operations and assets consist primarily of real estate which has no significant fair value. See Notes 1 and 2 to the Consolidated Financial Statements in our 2015 Annual Report on Form 10-K (2015 Annual Report) for further description of our business operations, properties and scheduled events. 2015 Revision of Financial Statements – In connection with filing our 2015 Annual Report, we revised our previously reported quarterly financial information for the second quarter of 2015. The revision decreased the previously reported income tax benefits of $38,409,000, associated with a second quarter 2015 impairmentcharge (see Note 4), increasing the previously reported nine months ended September 30, 2015 net loss by $2,955,000 and basic and diluted loss per share amounts by $0.07. All associated 2015 financial statement amounts and note disclosures herein reflect the revision. Management does not believe that these revisions are materialto any of the periods presented. Racing Events (Note 2) – In 2016 , we plan to hold 24 major annual racing events sanctioned by the National Association for Stock Car Auto Racing, Inc. (NASCAR), including 13 Sprint Cup and 11 Xfinity Series racing events. We also plan to hold eight NASCAR Camping World Truck Series, three NASCAR K&N Pro Series, four NASCAR Whelen Modified Tour, two IndyCar Series, six major National Hot Rod Association (NHRA), one Automobile Racing Club of America (ARCA) and three World of Outlaws (WOO) racing events. In 2015, we held 24 major annual racing events sanctioned by NASCAR, including 13 Sprint Cup and 11 Xfinity Series racing events. We also held eight NASCAR Camping World Truck Series, three NASCAR K&N Pro Series, four NASCAR Whelen Modified Tour, two IndyCar Series, six major NHRA, one ARCA and three WOO events. 2. SIGNIFICANT ACCOUNTING POLICIES AND OTHER DISCLOSURES These unaudited consolidated financial statements should be read in conjunction with our consolidated financial statements included in our 2015 Annual Report. In management's opinion, these unaudited consolidated financial statements contain all adjustments necessary for their fair statement at interim periods in accordance with accounting principles generally accepted in the United States. All such adjustments are of a normal recurring nature unless otherwise noted. The results of operations for interim periods are not necessarily indicative of operating results that may be expected for the entire year due to the seasonal nature of the Company's motorsports business. See Note 2 to the Consolidated Financial Statements in our 2015 Annual Report for further discussion of significant accounting policies. Quarterly Reporting and Certain Schedule Changes – We recognize revenues and operating expenses for all events in the calendar quarter in which conducted. Changes in race and certain other event schedules at our speedways from time to time can lessen the comparability of operating results between quarterly financial statements of successive years and increase or decrease the seasonal nature of our motorsports business. The Battle at Bristol. In the third quarter 2016, BMS hosted two collegiate football games, one of which (the Battle at Bristol - including a large preceding concert) was substantially larger than the other due to team standings and public interest. Under the same accounting policy for our racing events, we previously deferred advance revenues and direct expenses pertaining to these events in “deferred race event and other income, net”, all of which were recognized when held in the third quarter 2016. These events had a material positive effect on our operating results for the three and nine months ended September 30, 2016, and associated revenues and direct expenses have been reflected in “other operating revenue” and “other direct operating expense” in our Consolidated Statements of Operations, and in our “all other” reporting segment (see Note 10). Management believes reporting these results separate from our core business of motorsports operations is appropriate as we do not have additional football games scheduled at this time (nor have any been held before), and these results are not indicative of future results that can be expected or forecast. 9 Racing Schedule Changes . The more significant racing schedule changes for the three and nine months ended September 30, 2016 as compared to 2015 include: • Poor weather resulted in delaying the start of the NASCAR Sprint Cup race held at LVMSin the first quarter 2016 • Poor weather resulted in cancellation of a portion of the major NHRA weekend racing event held at CMS in the second quarter 2016 • Poor weather resulted in delays in starting and completing the NASCAR Sprint Cup race at TMS and Sprint All-Star race at CMS, and next day rescheduling of one NASCAR Camping World Truck Series race at CMS, in the second quarter 2016 • Poor weather resulted in delays in starting and completing one IndyCar race at TMS, which was rescheduled from the second quarter 2016 to the third quarter 2016 as further discussed below • Poor weather resulted in postponing and rescheduling one NASCAR Sprint Cup race held at BMSin the third quarter 2016 • TMS held one Red Bull Air Race in the third quarter 2015 that was not held in 2016 An IndyCar race scheduled at TMS in the second quarter 2016 was postponed due to poor weather, rescheduled for the next day and started and stopped due to poor weather, and rescheduled again and held in the third quarter 2016. Previous advance sales for tickets, sponsorships, and certain other event related revenues, race purse and sanction fees, sales and admission taxes, credit card processing fees and sales commissions on advance revenues were deferred as of June 30, 2016, and were recognized when the rescheduled race was held in the third quarter 2016. Previous event souvenir merchandise sales and commissions from food and beverage sales, and advertising, outside support, event labor and other costs expected to be re-incurred were recognized in the second quarter 2016 and were not deferred at September 30, 2016. New event revenues and expenses were recognized when the rescheduled race was held in accordance with the Company’s customary accounting policies. The Company has offered to honor previously sold tickets at the rescheduled race or exchange for race tickets to TMS’s upcoming NASCAR Sprint Cup races in November 2016 and April 2017 or IndyCar race in June 2017. The exchange offer expires in June 2017, and cash refunds were not offered. We are presently unable to determine the ultimate number of tickets or which race events or future reporting periods that may be affected by ticket exchanges or redemption. As of September 30, 2016, we have deferred race event income of $538,000 for unredeemed tickets associated with TMS’s 2016 IndyCar race. However, management believes the matter will not materially affect our future financial condition, results of operations or cash flows. Income Taxes – We provide for income taxes at the end of each interim period based on management’s best estimate of the annual estimated effective income tax rate. Cumulative adjustments to the Company’s annual estimated effective income tax rate are recorded in the interim period in which a change in the annual estimated effective income tax rate is determined. See Notes 2 and 8 to the Consolidated Financial Statements in our 2015 Annual Report for additional information on our accounting for income taxes. The effective income tax rate for the three and nine months ended September 30, 2016 was 33.1% and 35.8%, and for the three and nine months ended September 30, 2015 was 34.4% and 33.4%.Our 2016 and 2015 effective tax rates reflect non-recurring tax benefits of $507,000 and $610,000 resulting from certain state income tax law changes. The tax rate for the nine months ended September 30, 2015 also reflects adjustments associated with second quarter 2015 intangible asset and goodwill impairment charges and certain deferred tax assets. The Company paid cash of $650,000 and $599,000 for income taxes in the nine months ended September 30, 2016 and 2015. We believe our year-end taxable income position will ultimately benefit from additional paid-in capital (APIC) net operating losses accumulated in 2015 and 2014 that relate to share-based compensation (See Note 9).As such, our 2016 consolidated financial statements reflect reduced income taxes payable, and increased additional paid-in capital, of $407,000 for windfall tax benefits associated with share-based compensation. Accounting for Uncertainty in Income Taxes – Income tax liabilities for unrecognized tax benefits approximate $12,280,000 as of September 30, 2016 and December 31, 2015, $11,781,000 of which relates to deferred tax assets associated with the Company’s discontinued operation. At September 30, 2016, $11,832,000 of those amounts is included in noncurrent other liabilities and $448,000 is included in deferred tax liabilities. At December 31, 2015, $499,000 of those amounts is included in noncurrent other liabilities and $11,781,000 is included in deferred tax liabilities. All of those 2016 and 2015 amounts would favorably impact our effective tax rate if recognized. As of September 30, 2016 and December 31, 2015, management believes $239,000 of unrecognized tax benefits will be recognized within the next twelve months. During the three and nine months ended September 30, 2016 and 2015, we recognized interest and penalties of $4,000 and $11,000, and $8,000 and $22,000, respectively, associated with unrecognized tax benefits. As of September 30, 2016 and December31, 2015, the Company had $180,000 and $169,000 accrued for the payment of interest and penalties on uncertain tax positions, which is included in other noncurrent liabilities. The tax years that remain open to examination include 2006 through 2015 by the California Franchise Tax Board, 2012 through 2015 by the Internal Revenue Service, and 2012 through 2015 by all other state taxing jurisdictions to which the Company is subject. The Company’s 2014 federal income tax return is under examination by the Internal Revenue Service, which began in July 2016. 10 Anticipated Income Tax Benefit From Equity Interest Abandonment – On January 31, 2014, the Company abandoned its interest and rights in Motorsports Authentics (former 50% owned, non-controlling interest, merchandising equity investment joint venture) (MA) to focus management resources in areas that may be profitable and more productive. The Company’s carrying value of the investment was reduced to $0 through sizable impairment charges prior to 2010 and MA’s historical operating results. The Company recognized no concurrent tax benefits as valuation allowances were provided against associated deferred tax assets. As a result of abandonment, the Company recognized a material income tax benefit of $48.1 million at December 31, 2013 for the reversal of previously recorded valuation allowances under applicable accounting guidance, and recognized tax losses reported on its 2014 income tax returns. Management believes there is or will be sufficient taxable income in carryback or carryforward periods under tax law for full utilization of these tax losses. The Company has reduced income taxes payable by approximately $36.0 million and $16.6 million through September 30, 2016 and December 31, 2015, through utilization of deferred income tax assets, including net operating losses, related to the abandonment. The Company believes it is more likely than not that its filing position would be sustained based on its technical merits upon examination with taxing authorities that have full knowledge of all relevant information. The Company reached this conclusion based on the use of outside legal counsel and other tax consultants and the potential to utilize tax losses. The Company believes it will fully utilize the associated tax losses. Should the Company’s tax position not be fully sustained if examined, an acceleration of material cash income taxes payable could occur. Any differences between the final tax outcome and amounts recorded would affect the Company’s income tax provision in the period in which such determination was made. Other Income Tax Benefits – Applicable accounting guidance may require establishing valuation allowances for certain deferred tax assets or income tax liabilities for unrecognized tax benefits, notwithstanding management believes associated tax filing positions are sustainable and are or will be reflected in its tax filings. Should those tax positions not be fully sustained if examined, an acceleration of material income taxes payable could occur. Because no net income tax benefit had been previously reflected because of providing a valuation allowance on related deferred tax assets, our future results of operations might not be significantly impacted. However, resulting cash required for payments of income taxes could be material in the period in which such determination is made. Property and Equipment – In the third quarter 2016, we recorded accelerated depreciation of $357,000 associated with removal of certain TMS assets and a $1,519,000 gain from disposal of certain AMS property. From time to time, we may reduce the number of permanent seats to offer wider seating and improved sight lines for managing facility capacity or other marketing or alternative development purposes such as premium hospitality, RV camping and advertising areas. In the third quarter 2015, we recorded accelerated depreciation on removal of approximately 19,000 low demand LVMS seats and retired BMS scoreboard assets aggregating $7,011,000, and associated removal costs of $458,000. TMS Mineral Rights Lease Receipts – TMS, in conjunction with the Fort Worth Sports Authority, has a natural gas mineral rights lease agreement and a joint exploration agreement which, among other things, provides the lessee various defined property access and right-of-ways, exclusive exploration and extraction rights, and non-interference by TMS as extraction infrastructure construction and operations commence. TMS is required to coordinate directly with the lessee on roadway and pipeline logistics to prevent interference of TMS or lessee activities, and monitor regulatory and other contract compliance. The long-term lease remains enforceable as long as drilling or extraction related activities continue or certain prices levels are met. TMS received and recognized royalty payments of $615,000 and $1,202,000 in the three months ended September 30, 2016 and 2015, and $1,666,000 and $3
